Title: James Madison: Notes on Charles Pinckney plan for Constitution, 16 April 1831
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        [made on a letter from Alexander Garrett, April 16, 1831: post April 16, 1831][ ]
                        H. of Reps. chosen for his real plan by St: Legs. (see notes) in [ ] plan presented
                        Council of Revision of Ex. & principal offrs of
                            Govt. [ ] noted, see p. 8-9. of the pamphlet
                        Executive for 7 years p. 9.
                        on power to [ ] p. 10.
                        Appoint Fedl. Courts for territorial Contests between States
                        payment on debts of Confedn. page 18. (This power exclusively given to the sanction on them p. 6. to Mr.
                            Adams)
                        In requiring 2/3 of both Houses in all cases where [ ] in arts. of Confedn., also in [ ] & raising Revue.
                            p. 20
                        (2/3 required only in regulation of Commerce, in the plan to [ ] processes, which on petition from majority
                            of Citizens of any, or Convention author[ized] for that purpose & of the Legisl of the State to wch they wish to
                            be moved, or of the States among wch. they are asking to be divided or the U. S. may consent on similar terms, to such
                            formation or divisions,
                        (against power only to the Legisl. to admit new States on terms of origl. States by 2/3 of both Houses)
                        Add a No. of important articles referred to in pamphlet & not found in the plan to wch. viz. for
                            example, amendt. restricting allowance of members &c. p 25. to establish a [ ]
                        Add agn  the No. of important articles not referred to in pamphlet, and found in the plan to Mr. A. viz for
                            example
                        Add again the number of the important & detailed Arts, not referred to in pamphlet word for word, and
                            form & [ ] so in others would
                        And
                        the Constn. was finally the result of discussions & amendmts. thus in the Convn, whilst it does not
                            appear from the Journals, that any notice was taken of Mr. Ps. plan in the Convn. or in any Comme Reports.
                        [the next page is numbered 336, with no 335]
                        In Mr. Pinkney’s letter to Mr. Adams he states that he had early in the session of the Convention renounced
                            the idea of a federal negative on the State laws; yet he renewed at a late day a motion to that effect, and in his pamphlet
                            above cited, printed after the adjournment he inculcates [ ] the necessity of this check.
                        J. M. has a copy of this pamphlet much mutilated by dampness, but one in a complete state of preservation is
                            bound up with "Select Tracts Vol. 2." belonging to the Historical Society of New York, & numbered 2687.
                        Striking Discrepancies will also be discovered on a comparison of his plan, as furnished (ca. 1831) to Mr.
                            Adams, and the view given of that laid before the Convention, in a pamphlet published by Francis Childs in New York soon
                            after the close of the Convention. The title of the pamphlet is Observations on the plan of Govt. submitted to the Fedl.
                            Convention on the 28th. of May 1787 by Chs. Pinkney &c.
                        * A copy of it is bound up with "Select Tracts," Vol. 2. in the Library of the Historical Society of N. Y. numbered 2687.
                        But what must be regarded as absolutely decisive on this point is one letter of March 28. 1789 from Mr.
                            Pinkney to Mr. Madison now on his files from which the following is an extract. "Are you not, to use a full expression,
                            abundantly convinced that the theoritical nonsense of an election of the members of Congress by the people in the first
                            instance, is clearly & practically wrong—that it will in the end be the means of bringing our Councils into
                            contempt & that the Legislatures are the only proper judges of who ought to be Electors"?
                        In plan of Mr. P. as presented to Mr.
                         A. & published in Journal of Convention
                         The plan according to his Communication (Ca. 1831) the pamphlet printed by
                            Francis Childs in N. York
                        Nos. of articles, different in the two.
                        The House of Reps. chosen by the 
                        people, with details agreeing with the
                        article in the Constitution of the U. S.
                        No provision for the
                        House of Reps.
                        No Council of Revision
                        A Council of Revision
                        consisting of P. & principal officers of the Govt. incorporated in the plan
                            (p. 8-9 of the pamphl[et)]
                        Federal Courts for territorial
                        
                            
                                
                            
                        
                    